Case 3:19-cv-00219-KRG Document 54 Filed 05/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

JAMES “JIM” CORNETTE, individually

Plaintiff,
v. CASE NO. 3:19-cv-00219
BRANDON GRAVER, individually,
WILLIAM J. MOLNAR, JR., individually,
and d/b/a THE INDY CONNECTION,
THE INDY CONNECTION, INC.,

Defendants.

PRE-HEARING JOINT STIPULATION REGARDING LANGUAGE
AND NOW comes the Parties, by and through their undersigned counsel, and file the

following Joint Stipulation regarding Language to be used at the upcoming Temporary

Restraining Order hearing:

1. The Parties recognize and acknowledge that the merchandise at issue in this case
and the language by the Parties in this matter contains curse words which are inappropriate to state
repetitively in Court.

2. Out of respect for this Honorable Court and the judicial process, the Parties agree
jointly to the following short-hand and/or abbreviations in reference to the following words:

a. The word “FUCK” and all iterations of it shall be denoted by “F” or “The F
Word”;

b. The word “BITCH” and all iterations of it shall be denoted by “B” or “The B
Word”;

c. The word “PUSSY” and all iterations of it shall be denoted by “P” or “The P

Word”;
Case 3:19-cv-00219-KRG Document 54 Filed 05/21/20 Page 2 of 2

3, To the extent that any other curse words should be brought up during the Temporary
Restraining Order hearing in this matter, the Parties agree to use all efforts to abbreviate the curse
word using the first letter of the word, or to abbreviate the word in a manner that is clear to the
Parties and clear on the record.

4. Notwithstanding the foregoing, neither Party waives or wishes to in any way
diminish or take away from any claim or defense they may assert in this matter by use of the
stipulated abbreviated language used to improve the courtroom decorum and as a sign of respect
to this Honorable Court.

STIPULATED AND AGREED TO BY THE PARTIES:

DEFENDANTS
BY COUNSEL,

//s// Max Petrunya
Max Petrunya, Esq.

PA Id. No.: 309122

Max Petrunya, P.C.

5 Bayard Rd., Unit 917
Pittsburgh, PA 15213
Telephone: 412-720-3497
maxpetrunyapc@gmail.com

PLAINTIFF
BY COUNSEL,

/Is// Stephen P, New

Stephen P. New, Esquire (WVSB# 7756)
(Admitted Pro Hac Vice)

New, Taylor & Associates

114 Main St.

Beckley, WV 25801

Telephone: 304-250-6017
steve@newlawoffice.com

 
   

AND t NOW, this

day of yt ,
IT 1S SO ORDERED. NO

UNITED STATES SSTRICT JUDGE

 
